DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed on 07/14/2022 has been entered.  Claims 48-49, 52-55, 57-61, and 64-71 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 48-49, 52-53, 55, 57-61, 64-65 and 67-71 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 2021/0185622 A1) hereinafter “Jiang”, in view of Chen et al. (US 2020/0280913 A1) hereinafter “Chen”.
	Regarding claim 48:
Jiang discloses a method performed by a wireless device (UE), for reporting a power headroom (PH) to a network node, wherein the UE connects to a cell by means of a supplementary uplink (SUL) carrier and a New Radio uplink carrier (NRUC) (See Abstract and Para. [0003]-[0004]); the method comprising the UE: receiving a configuration to apply a first Power Headroom Report (PHR) format for a PHR reporting power headroom for multiple uplink channels in the cell (Para. [0095]; Fig. 8, S31); generating a PHR, the PHR comprising a PH information for each of the SUL carrier and the NRUC; (Para. [0097], [0100]; Fig. 8, S32); transmitting the PHR to the network node (Fig. 8, S33); and the PHR is indicative of a first PH value and first maximum transmission power associated to the SUL carrier, and a second PH value and a second maximum transmission power associated to the NRUC (Para. [0063], [0103], power headroom of the supplementary uplink carrier and other carriers), and a range of the first PH value is different from a range of the second PH value (Para. [0100], PH of the supplementary uplink carrier occupies six bits, PH of other carrier occupies five bits).
Jiang does not expressly disclose the SUL carrier is configured to extend an uplink, UL, coverage of the NR uplink carrier.
Chen teaches a SUL carrier is configured to extend an uplink, UL, coverage of a NR uplink carrier (Para. [0033], [0037], [0038], Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the inventio to modify the system of Jiang in light of Chen to include the feature that the SUL carrier is configured to extend an uplink, UL, coverage of the NR uplink carrier, in order to enhance uplink bandwidth and coverage.
	Regarding claim 49:
Jiang further discloses wherein the PH information for each of the SUL carrier and the NRUC is indicated by corresponding carrier-specific indices in the PHR ma(Para. [0106], [0107]).
	Regarding claim 52:
Jiang further discloses wherein the PH information is determined according to a split of the maximum transmission power between the SUL carrier and the NRUC. (Para. [0063]-[0064], [0070], [0074]-[0075], [0084]-[0085]).
Regarding claim 53:
Jiang further discloses wherein the split is determined based on the data activity on both carriers. (Para. [0073]-[0075]).
	Regarding claim 55:
Jiang further discloses wherein one or more of the following PHR trigger(s) are implemented for reporting PH to the network node: when the UE adds an SUL carrier to extend the UL coverage; when the UE removes an SUL carrier; when the UE has changed its current SUL carrier with a new SUL carrier; when the UE switches between an SUL carrier and an NRUC for Physical Uplink Shared Channel (PUSCH) transmission; and when the UE starts the transmission of UL control signals on one carrier, while transmits the UL data on another carrier. (Para. [0072]-[0075]).
Regarding claim 57:
Jiang further discloses wherein the configuration further comprises to apply a second PHR format for a power headroom reporting of a single uplink channel in the cell. (Para. [0063], [0065], [0099], Type 1/Type 3 power headroom).
	Regarding claim 58:
Jiang further discloses using the first PHR format to provide power headroom information for both the SUL carrier and the NRUC; (Para. [0074], [0103], [0107]); and using the second PHR format, when the UE transmits both control signals and PUSCH data on the same carrier, either on the SUL carrier or on the NRUC (Para. [0065]). 
	Regarding claim 59:
Jiang further discloses selecting the first PHR format based on which of the SUL carrier and the NRUC is scheduled to carry one or more of control data and user data. (Para. [0063], [0097], [0103]).
Regarding claim 60-61, 64-65, and 67-71:
	Claims 60-61, 64-65 and 67-71 are directed to features similar to those of claims 48-49, 52-53, 55, and 57-59. The same rationale set forth in the rejections of claims 48-49, 52-53, 55, 57-59 are also applicable.


Claims 54 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang and Chan, and further in view of Wen et al. (US 2016/0057712 A1) hereinafter “Wen”.
	Regarding claim 54:
Jiang does not disclose the first PHR format comprises one of more of: a time interval for a periodic PH report; a time during which PH reporting is prohibited; and a pathloss change threshold value.
	Wen teaches a PHR format comprises: a time interval for a periodic PH report; a time during which PH reporting is prohibited; and/or a pathloss change threshold value. (Para. [0024], “periodic PHR timer”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the inventio to modify the system of Jiang in light of Wen to include the feature that the first PHR format comprises one of more of: a time interval for a periodic PH report; a time during which PH reporting is prohibited; and a pathloss change threshold value, in order to prevent frequent and unnecessary PH reporting and optimize usage of network resource. 
	Regarding claim 66:
	Rejection of claim 54 is applicable. 
	
Response to Arguments
Claim Objections:
The claim objections to claims 55, 58, 67, and 56 have been withdrawn in view of the amendments to the claims.
Claim Rejection under 35 U.S.C. 112:
The rejections of claims 58 and 59 under 35 U.S.C. 112 have been withdrawn in view of the amendments to the claims.
Claim Rejections under 35 U.S.C. 102/103:
Applicant’s arguments with respect to independent claims 48, 60, 70 and 71 under 35 U.S.C. 102 have been considered but are moot in view of the new ground of rejection under 35 U.S.C. 103 in the current Office action. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BO HUI A ZHU/Primary Examiner, Art Unit 2465